It is a fundamental principal of criminal law, based on manifest justice, that penal statutes are not to be enlarged by implication or extended by inference. No person can be convicted of a crime unless the act committed is clearly within both the letter and the spirit of a penal statute. To our minds it is clear that the meaning of the ordinance involved in this case is to prohibit *Page 442 
and punish the riding or driving within the corporate limits of the City of Shawnee of horses, mules, or any other beast faster than an ordinary traveling gait, or to recklessly ride or drive any such beast within the corporate limits of said city so as to endanger the safety of others, even though such riding and driving be not faster than an ordinary gait. Were it not for the latter part of the section, a defendant might ride or drive a beast upon the sidewalk in a most reckless manner and with great danger to others and still not violate the law. This section must be construed as a whole, and each of its parts considered in connection with its other parts. From this standpoint, it is clear that this ordinance was intended to regulate the riding and driving of horses, mules and other beasts, and does not include vehicles not drawn by horses, mules or other beasts. That the city may reasonably regulate the speed of bicycles, automobiles, or any other means of conveyance within its limits cannot be disputed. But it has not attempted to do so in this ordinance.
There was no error in the ruling of the trial court, and the judgment is therefore affirmed.
DOYLE and OWEN, JUDGES, concur.